Exhibit 10.3

THE DAVEY TREE EXPERT COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


          The Davey Tree Expert Company hereby establishes, effective as of
January 1, 2003, The Davey Tree Expert Company Supplemental Executive Retirement
Plan for the purpose of supplementing the retirement benefits of a select group
of management or highly compensated employees who are eligible to participate in
accordance with the terms hereof.

ARTICLE I

DEFINITIONS


          1.1     Definitions.  For the purposes hereof, the following words and
phrases shall have the
meanings indicated, unless a different meaning is plainly required by the
context:

                    (a)     The term "Actuarial Equivalent" shall mean a benefit
of equivalent actuarial
          value determined on the basis of the UP-84 Mortality Table and
interest at 7% per annum.

                    (b)     The term "Benefit Percentage" with respect to a
Participant shall mean thirty
          percent reduced by 1.5% for each year (determined to the nearest
1/12th) by which the
          Participant's years of Benefit Service are less than twenty.

                    (c)     The term "Code" shall mean the Internal Revenue Code
of 1986, as amended.

                    (d)     The term "Company" shall mean The Davey Tree Expert
Company, an Ohio
          corporation, its corporate successors and the surviving corporation
resulting from any
          merger of The Davey Tree Expert Company with any other corporation or
corporations.

                    (e)     The term "Defined Benefit Plan" shall mean the
Employee Retirement Plan
          and any portion of any plan that is a defined benefit plan, as defined
in ERISA, maintained
          at any time by the Company or a Related Corporation that is intended
at any time by the
          sponsor thereof to be a plan qualified under Section 401(a) of the
Code.

                    (f)     The term "Defined Contribution Plan" shall mean The
Davey Tree 401KSOP
          and ESOP and any portion of any plan that is a defined contribution
plan, as defined in
          ERISA, maintained at any time by the Company or a Related Corporation
that is intended
          at any time by the sponsor thereof to be a plan qualified under
Section 401(a) of the Code.

                    (g)     The term "Employee Retirement Plan" shall mean The
Davey Tree Expert
          Company Employee Retirement Plan as the same shall be in effect on the
date of an
          Employee's retirement, death, or other termination of employment.

                    (h)     The term "ERISA" shall mean the Employee Retirement
Income Security Act
          of 1974, as amended.

1

--------------------------------------------------------------------------------

                    (i)     The term "Final Average Compensation" shall mean
with respect to a Participant the average of his SERP Compensation for the
highest three Plan Years, which need not be consecutive, out of the last five
Plan Years preceding his Severance Date.

                    (j)     The term "Non-Qualified Defined Benefit Plan" shall
mean the Retirement
          Benefit Restoration Plan and the portion of any plan that is a defined
benefit plan, as
          defined in ERISA, maintained at any time by the Company or a Related
Corporation that is
          not intended at any time by the sponsor thereof to be a plan qualified
under Section 401(a)
          of the Code.  For purposes of this definition, whether an arrangement
is a defined benefit
          plan as defined in ERISA shall be determined without regard to Section
3(36) of ERISA,
          Section 4 of ERISA, or any other provision of ERISA that provides a
partial or total
          exclusion from coverage under or applicability of ERISA, without
regard to whether the
          arrangement covers more than one employee, and without regard to
whether the
          arrangement meets any formality requirements to be considered a plan.

                    (k)     The term "Participant" shall mean any person
employed by the Company who
          upon recommendation of the Company's chief executive officer is
designated by the
          Compensation Committee of the Board of Directors of the Company to
participate in this
          Plan.

                    (l)     The term "Participant's Offset Defined Benefit
Amount" shall mean the
          Actuarial Equivalent of any accrued benefits under any Defined Benefit
Plan and/or any
          Non-Qualified Defined Benefit Plan that have been distributed or paid
to, with respect to,
          or on behalf of the Participant or that are payable to, with respect
to, or on behalf of the
          Participant determined without regard to any requirement that the
Participant elect to
          receive such benefits.

                    (m)     The term "Participant's Offset Defined Contribution
Amount" shall mean the
          sum of:  (1) the Actuarial Equivalent of his separate accounts under
The Davey Tree
          401KSOP and ESOP which reflect Employer Contributions made on his
behalf for Plan
          Years beginning before January 1, 1997 (his "ESOP Account") determined
as of the most
          recent valuation date for such amounts thereunder immediately
preceding the date as of
          which the retirement or pre-retirement Spouse death benefit hereunder
commences; (2) the
          Actuarial Equivalent of any portion of his ESOP Account distributed or
paid to, with
          respect to, or on behalf of the Participant prior to the valuation
date referred to in
           (1) above; (3) the Actuarial Equivalent of his account under The
Davey Tree Expert
          Company Match Restoration Plan determined as of the valuation date
immediately
          preceding the date as of which the retirement or pre-retirement Spouse
death benefit
          hereunder commences; (4) the Actuarial Equivalent of any portion of
his account under
          The Davey Tree Expert Company Match Restoration Plan distributed or
paid to, with
          respect to, or on behalf of the Participant prior to the valuation
date referred to in (3)
          above; (5) the Actuarial Equivalent of a notional account based on the
Company's
          matching contributions under The Davey Tree 401KSOP and ESOP assuming
the
          Participant made sufficient elective deferrals thereunder to receive
the maximum amount
          of such matching contributions and earned 7% interest on such account;
and (6) the
          Actuarial Equivalent of any accrued benefits under any other Defined
Contribution Plan.

2

--------------------------------------------------------------------------------

                    (n)     The term "Participant's Social Security Offset
Amount" shall mean fifty
          percent of the estimated annual Primary Insurance Amount payable to
the Participant
          under the federal Social Security Act as in effect on his Severance
Date; provided
          however, that in the event his Severance Date occurs prior to his
attainment of age 62, his
          estimated annual Primary Insurance Amount shall be computed as of his
Normal
          Retirement Date based on the provisions of the federal Social Security
Act in effect when
          his Severance Date occurs and on the assumption that he will continue
to receive the
          maximum amount of compensation which is treated as wages for purposes
of the Social
          Security Act until he attains age 62; provided, further, that it shall
in all events be assumed
          that his earnings from age 22 were equal to the maximum taxable wage
base under the
          federal Social Security Act; and provided, further, that the amount
otherwise determined
          hereunder shall be reduced by 2.5% for each year (determined to the
nearest 1/12th) that
          the Participant's years of Benefit Service are less than twenty.

                    (o)     The term "Plan" shall mean the supplemental
executive retirement plan as set
          forth herein, together with all amendments hereto, which Plan shall be
called "The Davey
          Tree Expert Company Supplemental Executive Retirement Plan."

                    (p)     The term "Retirement Benefit Restoration Plan" shall
mean The Davey Tree
          Expert Company Retirement Benefit Restoration Plan as the same shall
be in effect on the
          date of an Employee's retirement, death, or other termination of
employment.

                    (q)     The term "SERP Compensation" for any Plan Year shall
mean with respect to
          a Participant his Compensation as defined under the Employee
Retirement Plan for such
          Plan Year disregarding, however, the limitations of Section 401(a)(17)
of the Code.

                    (r)     The term "Spouse" shall mean the person, if any, to
whom the Participant is
          legally married on his Severance Date.

          1.2     Additional Definitions.  All other words and phrases used
herein shall have the meanings given them in the Employee Retirement Plan,
unless a different meaning is clearly required by the context.

ARTICLE II

SERP RETIREMENT AND SPOUSAL DEATH BENEFITS


          2.1     Eligibility.  A Participant who retires, dies, or otherwise
terminates his employment with the Company under conditions (including
attainment of fully vested status under the terms of the Employee Retirement
Plan) which make such Participant eligible for a retirement benefit under the
Employee Retirement Plan shall be eligible for a SERP retirement benefit
determined in accordance with the provisions of Section 2.2.  In the event a
Participant dies while eligible for a retirement benefit under the Employee
Retirement Plan but prior to commencement of a SERP retirement benefit
hereunder, his surviving Spouse, if any, shall be eligible for a pre-retirement
Spouse death benefit determined in accordance with the provisions of
Section 2.4.

3

--------------------------------------------------------------------------------

          2.2     Amount of SERP Retirement Benefit.  The amount of a
Participant's annual SERP retirement benefit shall be equal to his Benefit
Percentage multiplied by his Final Average Compensation, each determined as of
his Severance Date, reduced by the sum of the following amounts determined as of
his Normal Retirement Age:
                    (a)     the Participant's Offset Defined Benefit Amount;

                    (b)     the Participant's Offset Defined Contribution
Amount; and

                    (c)     the Participant' Social Security Offset Amount.

          2.3     Form and Timing of SERP Retirement Benefit.  The form of
payment of the SERP retirement benefit shall be a monthly amount equal to
one-twelfth (1/12th) of the annual benefit amount.  The terms of payment shall
be identical to those specified in the Employee Retirement Plan for the type of
benefit the Participant receives under the Employee Retirement Plan, including
the time of commencement, factors for reduction in amount applicable upon
commencement of benefits prior to Normal Retirement Age, and factors applicable
upon election, whether automatic or not, of a form of payment other than monthly
payments for life; provided, however, that the Participant may not select any
individual other than his Spouse as a contingent annuitant.  Notwithstanding the
foregoing and the provisions of Section 2.5, if the Actuarial Equivalent single
sum value of the SERP retirement benefit payable under the Plan to any
Participant or his Spouse is $25,000 or less, such SERP retirement benefit or
pre-retirement Spouse death benefit shall be paid in a single sum payment in
lieu of any other benefit under the Plan, as soon as administratively feasible
after his retirement, death, or other termination of employment.

          2.4     Amount of Pre-Retirement Spouse Death Benefit.  The amount of
monthly pre-retirement Spouse death benefit payable to the surviving Spouse, if
any, of a Participant shall be equal to the amount of the monthly benefit the
surviving Spouse would have received if the Participant had retired on the day
before the date of his death and had the automatic joint and survivor form of
payment under the Employee Retirement Plan been applicable to him, provided that
if the Participant dies prior to attaining age 55 and completing five years of
Vesting Service, the amount of the monthly benefit shall be equal to the amount
of the monthly benefit his surviving Spouse would have received if the
Participant had terminated employment on his date of death but had survived to
the date he attained the earliest age at which he could begin receive a monthly
retirement benefit under the Employee Retirement Plan, had retired on such date,
and had the automatic form of payment under the Employee Retirement Plan been
applicable to him, based on his Benefit Service and the benefit structure and
levels in effect on the date of his death.

          2.5     Form and Timing of Pre-Retirement Spouse Death Benefit.  The
pre-retirement Spouse death benefit shall commence with the latest of the month
following the Participant's death, the month in which the Participant would have
attained his earliest retirement age, or the month in which a survivor benefit
payable to the Spouse under the Employee Retirement Plan commences (in which
event the monthly benefit amount shall be further adjusted in the same manner as
the survivor benefit under the Employee Retirement Plan to reflect such
deferral).  Monthly benefit payments shall continue for the life of the Spouse,
with the last payment being for the month in which the death of the Spouse
occurs.

4

--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

          The Plan is a plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. Accordingly, the Plan shall be construed and administered in the
manner appropriate to maintain the Plan's status as such under ERISA. To the
extent that ERISA applies to the Plan, the Company shall be the "named
fiduciary" of the Plan and the "plan administrator" of the Plan. The Company
shall be responsible for the general administration of the Plan, for carrying
out the provisions hereof, and for making any required benefit payments under
the Plan. The Company shall have all such powers as may be necessary or
appropriate to carry out the provisions of the Plan, including the power to
determine all questions relating to eligibility for and the amount of any
benefit hereunder and all questions pertaining to claims for benefits and
procedures for claim review; to resolve all other questions arising under the
Plan, including any questions of construction; and to take such further action
as the Company shall deem advisable in the administration of the Plan.  The
actions taken and the decisions made by the Company hereunder shall be final and
binding upon all interested parties.

ARTICLE IV

AMENDMENT AND TERMINATION

          The Company reserves the right in its sole and absolute discretion to
amend or terminate the Plan at any time by action of its Board of Directors;
provided, however, that no such action shall adversely affect any Employee or
his Spouse who is then receiving benefit payments under the Plan, unless an
equivalent benefit is provided under the Employee Retirement Plan or another
plan sponsored by the Company.

ARTICLE V

MISCELLANEOUS

          5.1     Non-Alienation of Retirement Rights or Benefits.  No
Participant or Spouse shall encumber or dispose of his right to receive any
payments hereunder, which payments or the right thereto are expressly declared
to be nonassignable and nontransferable.  If a Participant or his Spouse
attempts to assign, transfer, alienate or encumber his right to receive any
payment hereunder or permits the same to be subject to alienation, garnishment,
attachment, execution, or levy of any kind, then thereafter during the life of
such Participant or his Spouse, and also during any period in which any
Participant or his Spouse is incapable in the judgment of the Company of
attending to his financial affairs, any payments which the Company is required
to make hereunder may be made, in the discretion of the Company, directly to
such Participant or his Spouse or to any other person for his use or benefit or
that of his dependents, if any, including any person furnishing goods or
services to or for his use or benefit or the use or benefit of his dependents,
if any.  Each such payment may be made without the intervention of a guardian,
the receipt of the payee shall constitute a complete acquittance to the Company
with respect thereto, and the Company shall have no responsibility for the
proper allocation thereof.

5

--------------------------------------------------------------------------------

          5.2     Plan Non-Contractual.  Nothing herein contained shall be
construed as a commitment or agreement on the part of any person employed by the
Company to continue his employment with the Company, and nothing herein
contained shall be construed as a commitment on the part of the Company to
continue the employment or the annual rate of compensation of any such person
for any period, and all Participants shall remain subject to discharge to the
same extent as if the Plan had never been put into effect.

          5.3     Interest of Employee.   All payments under the Plan to an
eligible Participant or his Spouse shall be made by the Company solely from its
general assets.  The obligation of the Company under the Plan to provide a
Participant or his Spouse with a benefit under the Plan merely constitutes the
unfunded, unsecured promise of the Company to make payments as provided herein,
and no person shall have any interest in, or a lien or prior claim upon, any
property of the Company with respect to such benefits greater than that of a
general creditor of the Company.

          5.4     Claims of Other Persons.  The provisions of the Plan shall in
no event be construed as giving any person, firm or corporation any legal or
equitable right as against the Company, its officers, employees, or directors,
except any such rights as are specifically provided for in the Plan or are
hereafter created in accordance with the terms and provisions of the Plan.

          5.5     No Competition.  The right of any Participant or his Spouse to
a benefit under the Plan will be terminated, or, if payment thereof has begun,
all further payments will be discontinued and forfeited in the event the
Participant at any time subsequent to the effective date hereof (i) wrongfully
discloses any secret process or trade secret of the Company or any of its
subsidiaries, or (ii) engages, either directly or indirectly, as an officer,
trustee, employee, consultant, partner, or substantial shareholder, on his own
account or in any other capacity, in a business venture that within the two-year
period following his retirement or termination of employment, the Company's
Board of Directors reasonably determines to be competitive with the Company to a
degree materially contrary to the Company's best interest.

          5.6     Severability.  The invalidity or unenforceability of any
particular provision of the Plan shall not effect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted herefrom.

          5.7     Governing Law.  The provisions of the Plan shall be governed
and construed in accordance with the laws of the State of Ohio.

*                    *                    *


          EXECUTED this 19th day of May, 2004.


                                                                             THE
DAVEY TREE EXPERT COMPANY

                                                                             By: 
David E. Adante                                   
                                                                             Title: 
Executive Vice President, CFO and
                                                                                        Secretary

6

--------------------------------------------------------------------------------